Citation Nr: 1441910	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to September 1991; March 16, 2002, to May 4, 2002; October 28, 2004, to November 17, 2004; May 3, 2005, to May 20, 2005; June 14, 2006, to July 1, 2006; January 1, 2008, to February 9, 2008; and February 28, 2008, to April 9, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran and his wife testified before the Board at a video-conference hearing in September 2012.


FINDINGS OF FACT

The Veteran's current sleep apnea began in active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran and his wife credible as their statements were detailed and consistent. 

The criteria for service connection for sleep apnea have been met.  See 38 C.F.R. § 3.303.

The Veteran has sleep apnea currently.  A pulmonologist confirmed the diagnosis of sleep apnea in an August 2010 letter.  May 2010 VA treatment records reference a prior sleep study that documented sleep disorder breathing in accordance with 38 C.F.R. § 4.100, Diagnostic Code 6847.

The evidence is in relative equipoise as to whether the Veteran had symptoms of sleep problems in his first period of active service.  Service treatment records are silent for any complaints of sleep problems during this period.  In later service records from 1997 and 1999, the Veteran reported having no sleeping difficulties.  In multiple statements, the Veteran's wife reported the Veteran snored very loudly and had difficulty breathing in his sleep beginning in his first term of service, specifically in 1990.  At an RO hearing, the Veteran reported noticing daytime fatigue in the early 1990s.  Two fellow servicemen reported observing the Veteran snore loudly and toss and turn in service in 2002.  The Veteran first reported sleep problems in his last period of service in 2008.  

The Veteran and his wife have been very consistent in their statements of symptoms and onset.  Because symptoms occur when a patient is sleeping and not aware, it is reasonable that the Veteran did not identify and report his sleep problem in his earlier periods of service.  As all reasonable doubt is resolved in favor of the Veteran, the Board finds that sleep apnea began in service.  See 38 C.F.R. § 3.102.

The evidence shows the symptoms observed during active service were the onset of current sleep apnea.  The Veteran and his wife reported ongoing symptoms since the onset in service.  In an April 2011 treatment record, Roy W. Holeyfield, Jr., M.D., noted that the Veteran's history with obstructive sleep apnea likely began in the 1990s.  Similarly, in a September 2012 letter, Dr. Holeyfield concluded that it is more likely than not that the Veteran had sleep apnea while in active service.  He based his opinion on a history from the Veteran and his wife.  He noted that lay observations of symptoms, like those from the Veteran's wife, are often used to diagnose sleep apnea and determine onset.  There are no conflicting medical opinions.  Based on the reports of symptoms and the medical opinions, the Veteran's current sleep apnea began in service, and service connection is warranted.  See 38 C.F.R. § 3.303.   


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


